Citation Nr: 1624172	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified before the undersigned Veteran's Law Judge at a videoconference hearing at the Chicago RO.  A transcript of the hearing is of record.

The Veteran's record before the VA consists of an electronic record maintained in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for high blood pressure.  See Veteran's claim of January 2008.  He has been diagnosed with hypertension.  See VA treatment record of March 2009.  The Veteran alleges that he was exposed to chemicals and herbicides during military service and that the exposure caused his current hypertension.  See VA Form 9 of September 2012; transcript of May 2016 Board hearing.

Under the law, a veteran who was exposed to an herbicide agent (including Agent Orange) during active service and who contracted an enumerated disability to a degree of 10 percent or more at any time after service is entitled to service connection, even if there is no record of that disability during service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).
A veteran who served in the Republic of Vietnam during active military, naval, or air service of the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless affirmative evidence establishes that the veteran was not exposed during service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran's personnel records do not indicate service in Vietnam, and VA was unable to determine whether or not the Veteran served in the Republic of Vietnam.  See VA record of December 2010.

Exposure to non-tactical (commercial) herbicide exposure may be conceded for veterans whose duties placed them on or near the perimeters of certain Thai military bases.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) ("M21-1MR").  No specific dates have been provided for the use of herbicides near the base perimeters.  VA has determined that veterans who served in the U.S. Air Force in Thailand during the Vietnam Era and performed duties that placed them on or near the perimeters of their base, such as that of a security police officer, security patrol dog handler, or member of a security police squadron, had a greater likelihood of exposure to commercial pesticides, including herbicides.  Id.

The Veteran states that he was stationed on active duty at U-Tapao, Thailand, from July 1969 to July 1969.  See transcript of May 2016 Board hearing.  He alleges that he was a fire protection specialist whose duties placed him "right at the perimeter of the base . . . probably half the time."  Id.  The Veteran's personnel records indicate that he served at U-Tapao Airfield, Thailand, as a fire protection specialist and "responded to numerous large grass fires."  Thus the Veteran's personnel records and his credible testimony indicate that his duties placed him on or near the perimeters of his base in Thailand, and exposure to herbicides is conceded.

A VA medical examination or opinion is necessary prior to the final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence indicating that there may be a nexus between a current disability or symptoms and a veteran's service represents a "low threshold."  See McLendon, 20 Vet. App. at 83.

Hypertension is not one of diseases listed under 38 C.F.R. § 3.309(e) for which a presumption of service connection based on herbicide exposure applies.  The National Academy of Sciences (NAS) has concluded, however, that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans and Agent Orange: Update 2010 (2011) at 694; 77 Fed. Reg. 47,924-01 (Aug. 10, 2012).  Given the 2010 NAS update, there is an indication that the Veteran's diagnosed hypertension may be associated with his herbicide exposure, thus triggering VA's duty to obtain a medical opinion.  See McLendon, 20 Vet.App. 79, 83 (2006); 38 C.F.R. § 3.159(a)(1) (2015).  Absent a medical opinion on this issue, the record is insufficient for the Board to decide the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for his hypertension.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

3. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his hypertension.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete VA claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's hypertension is etiologically related to his service, to include as a result of conceded herbicide exposure at a Thai airbase.  In addition to review of the entire claims file, attention is specifically invited to the publically available Federal Register notice, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, which notes "limited or suggestive" evidence of a relationship between hypertension and herbicide exposure, which therefore does not rule out a relationship.  See 79 Fed. Reg. 20308 (April 11, 2014).

Note that the mere fact that VA has not established an evidentiary presumption with respect to hypertension and herbicide exposure is not dispositive of the issue of a nexus.  Consideration must still be given to the exposure and to the National Academy of Sciences' finding of "limited or suggestive" evidence of a relationship.

The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean" within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above development and any other development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




